Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed, with claim 1 being independent.

The prior art of record neither anticipates nor renders obvious the invention of Independent Claim 1, specifically wherein the combination of limitations claimed includes:
the first heat-seal part is formed by a V-shaped pattern on the middle and forms an M- shaped pattern together with a lid-opening part formed by a reversed V-shaped pattern in a part of the second heat-seal part on both sides of the first heat-seal part, a part in the second heat-seal part other than the lid-opening part is inclined so as to bend outward from the end on the opening side of the M-shaped pattern and is connected to the pair of outer ends of the V-shaped pattern.

The closest prior art is Yasumuro (or) as detailed in the previous Office Action.

Furthermore, Examiner finds no motivation to modify the prior art to obtain the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761